FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                             July 10, 2020
                         _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 19-6014
                                                  (D.C. No. 5:18-CR-00065-SLP-1)
FREDERICK EUGENE JENKINS,                                   (W.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, KELLY, and PHILLIPS, Circuit Judges.
                  _________________________________

      Though “a ‘man’s house is his castle,’” Payton v. New York, 445 U.S. 573, 596

(1980), not all castles are impenetrable. Under the Fourth Amendment, officers do

not need a Trojan Horse or a trebuchet to breach a citizen’s home—all they need is a

warrant supported by probable cause. This case presents the question whether

officers had probable cause to search Frederick Jenkins’s home upon learning that the

State of Oklahoma was currently prosecuting him for serious drug crimes and upon

finding a small baggie with methamphetamine residue among the trash left for

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
disposal on the street outside his house. We hold that together these factors provided

the warrant-issuing judge with a substantial basis to conclude that the officers had

probable cause. Accordingly, because the search warrant was valid, and because

Jenkins has waived any appellate challenge to his detention and confession, we

affirm the district court’s denial of Jenkins’s motions to suppress.

                                    BACKGROUND

I.     Sergeant Harmon’s Investigation

       In January 2018, a confidential source1 gave Oklahoma City police officers2 a

vague tip that Jenkins was involved in criminal activity3 and that he lived on Wilshire

Boulevard in Oklahoma City, Oklahoma.4 Those officers told Sergeant Harmon about


       1
        Though Sergeant Harmon’s affidavit does not use this term, at a suppression
hearing he described the tipster as a “confidential source” and testified that he
omitted further details “to protect that confidential source[.]” R. vol. 2 at 5. We
adhere to Sergeant Harmon’s description and call this person the “confidential
source.”
       2
         The government asserts that “Sgt. Aaron Harmon received” this tip.
Appellee’s Br. 2–3. But Sergeant Harmon testified that he “never spoke to [the
confidential source].” R. vol. 2 at 15. Thus, it appears that Sergeant Harmon did not
directly receive the tip; rather, he indirectly learned about the tip from other officers.
       3
         The confidential source told the officers that Jenkins had been involved with
a “firearms offense”—possibly a robbery or burglary at a Cabela’s store. R. vol. 2 at
16. But in his probable-cause affidavit, Sergeant Harmon did not include this fact,
mentioning instead that the confidential source had stated that Jenkins was “involved
in various illegal activities[.]” R. vol. 1 at 25.
       4
        The government contends that the “initial tip” was “that Mr. Jenkins was
involved in criminal activity at the Residence.” Appellee’s Br. 13. But Sergeant
Harmon stated in his probable-cause affidavit that the tip was this: “[A] subject
name[d] Frederick Eugene Jenkins D.O.B. /88 is involved in various illegal activities
and that he lives at . . . Wilshire Blvd.” R. vol. 1 at 25. That does not say that Jenkins
                                            2
the tip, and Sergeant Harmon began investigating. After consulting Oklahoma City

Police Department records and Oklahoma County jail records, and after “learn[ing]

that Jenkins has a 2001 Hyundai sedan with Oklahoma tag 404KJX registered to him

at [the Wilshire address],” Sergeant Harmon confirmed that Jenkins resided there. R.

vol. 1 at 25–26; see also Appellant’s Principal Br. 12 (noting that “[s]urely other

records available to the affiant connected Mr. Jenkins to the address”).

      Sergeant Harmon also searched the Oklahoma City Police Department records

to see whether Jenkins had any criminal history. He did: On June 18, 2017,

Oklahoma City police officers arrested Jenkins after finding him with 4.3 grams of

methamphetamine, 572 Alprazolam pills, 483 ecstasy pills, 0.6 grams of marijuana,

and a digital scale.5 Jenkins had also possessed a loaded .45 caliber Taurus handgun.

Sergeant Harmon further learned that “[d]uring the arrest a vehicle was also

impounded.”6 R. vol. 1 at 26.


was involved in criminal activity at the residence. And Sergeant Harmon later
testified that, in fact, the tip was about “a firearms offense” that may have occurred at
a Cabela’s store, not the residence. R. vol. 2 at 16.
      5
         Sergeant Harmon did not identify Jenkins’s charges. Even so, Sergeant
Harmon did provide a case number: “CF2017-4096.” R. vol. 1 at 26. Public records
show that Jenkins faced four state-law felony charges: (1) possessing ecstasy with
intent to distribute, (2) possessing alprazolam with intent to distribute, (3) possessing
methamphetamine and marijuana, and (4) unlawfully carrying a firearm. Okla. State
Courts Network, https://www.oscn.net/dockets/GetCaseInformation.aspx?db=
oklahoma&number=CF-2017-4096 (last visited June 8, 2020). We take judicial
notice of these charges. See United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th
Cir. 2007).
      6
        In view of this ambiguous language—i.e., “a vehicle” was impounded—it is
unclear whether the vehicle was Jenkins’s sedan. That said, Sergeant Harmon did
                                            3
      In addition, Sergeant Harmon learned that “Oklahoma Department of

Corrections records show a [2005] case filed against Jenkins for Trafficking in Illegal

Drugs in Garfield County[.]” Id. Because Jenkins was then only seventeen years old,

Sergeant Harmon wondered whether Jenkins had successfully petitioned to have the

case expunged—records of the 2005 case appear in only the Oklahoma Department

of Corrections records, not the Oklahoma State Courts Network records. Sergeant

Harmon called the Oklahoma County district attorney, and one of those two men

learned from the Garfield County district attorney that after Jenkins served out his

sentence the 2005 conviction was later expunged.

      Sergeant Harmon next planned and executed a “trash pull.” By checking

online, Sergeant Harmon learned that garbage-disposal workers would be picking up

trash from the Wilshire residence on February 27, 2018. So that day, Sergeant

Harmon and other officers went to the semi-rural residence, grabbed the two

trashcans from the street outside the house, and dumped their contents into the back

of his pickup truck.7 Later sorting through the trash elsewhere, they found (1) “[a]

small Ziploc bag with residue field testing positive for methamphetamine,” (2) “[a]

copy of an [Oklahoma City Police Department] vehicle impound sheet [the sheet

being from Jenkins’s arrest on 6/18/17]” and (3) “[a] Styrofoam tray from a box of

rifle ammunition.” Id.

note that whatever vehicle it was, the “OCPD vehicle impound sheet” was from
“Jenkins’ arrest on 6/18/17.” R. vol. 1 at 26.
      7
        A person has no reasonable expectation of privacy in discarded trash left on
the curb for garbage collection. California v. Greenwood, 486 U.S. 35, 40–41 (1988).
                                           4
      Having gathered this evidence, Sergeant Harmon drafted a probable-cause

affidavit and submitted it to an Oklahoma County District Court Special Judge,

requesting a search warrant for the Wilshire residence. As support for his opinion that

“there is probable cause to believe that Frederick Eugene Jenkins is involved in

illegal activities at this location,” id., Sergeant Harmon included most of the details

from his investigation, but he omitted two: (1) that the tip had referenced “a firearms

offense,” and (2) that Jenkins’s 2005 case had been expunged.

      On February 28, 2018, the district court special judge approved a search

warrant for the Wilshire residence. The search warrant allowed officers to search for

“Methamphetamine, Drug Paraphernalia, Digital and Manual Scales, Drug

Proceeds . . . firearms, ledgers, and other types of documentation regarding the sale

of narcotics and tending to establish dominion and control over the location being

searched.” Id. at 23.

II.   The Traffic Detention and Search Warrant

      On March 7, 2018, nine Oklahoma City Police Department officers and one

agent from the Bureau of Alcohol, Tobacco, Firearms, and Explosives, were assigned

to assist Sergeant Harmon with executing the search warrant. Sergeant Harmon

selected March 7 because he knew that Jenkins had a 10:00 a.m. court hearing that

day concerning his June 2017 arrest. Sergeant Harmon wanted Jenkins away from the

home while the officers executed the search warrant. He suspected that Jenkins had

been involved with “drive-by shootings” and that Jenkins might have “a rifle inside

the house,” thus making him dangerous. R. vol. 2 at 8–9.

                                            5
       Sergeant Harmon and another officer, Lieutenant Merits, began surveilling

Jenkins’s house at about 8:45 a.m. A few minutes later, they “saw a woman, later

determined to be Mr. Jenkins’ mother [Lucretia Viewins],” leave the residence and

put an object in the trunk of a black Chrysler 300. Id. at 9, 31. She went back inside

the residence for about twenty minutes, and then she returned and sat in the driver’s

seat. Soon after, “a male subject that appeared to be Mr. Jenkins” emerged and sat in

the passenger’s seat, and the two drove away. Id. at 9. As Ms. Viewins turned south,

Sergeant Harmon saw her fail to use her turn signal.

       Sergeant Harmon advised Sergeant Rambo and Sergeant Fowler about the

traffic violation. Those sergeants were waiting for “the target” at a fire station along

Jenkins’s route to the courthouse. Id. at 30–31. After Sergeant Rambo learned about

Ms. Viewins’s traffic violation, he followed her car and saw the Chrysler “straddle

the lane lines twice.” Id. at 31

       When Ms. Viewins and Jenkins were about a mile and a half from the

residence, Sergeant Rambo pulled over the Chrysler. Sergeant Rambo went to the

passenger’s side; Sergeant Fowler went to the driver’s side. Once he had identified

Jenkins, Sergeant Rambo asked him to step out of the car. Jenkins had one cell phone

in his lap and another either there or nearby, and Sergeant Rambo asked if he would

turn them over. Jenkins cooperated, turning over both his cell phones and stepping

out of the car. After obtaining Jenkins’s cell phones, Sergeant Rambo handcuffed

Jenkins’s hands behind his back, searched “his pockets for weapons,” and “secured

him in the back of [his patrol] car.” Id. at 32.

                                             6
      Soon after Sergeant Rambo detained Jenkins in his patrol car, Sergeant

Harmon arrived8 and spoke with Ms. Viewins. Sergeant Harmon told her that he had

a search warrant for the house and asked for the key so that he would not “have to

break” the door in. Id. at 10. He also asked for her cell phone. Ms. Viewins gave

Sergeant Harmon the key to the house and her cell phone but requested to be present

while the officers executed the search warrant. When asked “whether or not there

were other people in the house,” Ms. Viewins told Sergeant Harmon that her sister

was sleeping at the house and that “there might be a gun in her son’s bedroom.”9 Id.

at 10–11.

      After obtaining, Ms. Viewins’s statements, Sergeant Harmon met the other

officers—i.e., the “search team”—at the fire station, and they put on their “vests and

helmets” and made final preparations for executing the search warrant. Id. at 11.

Sergeant Harmon did this while Sergeant Rambo and Sergeant Fowler watched

Jenkins and Ms. Viewins, who both remained at the scene of the original stop. After

donning their protective vests and helmets, Sergeant Harmon and the search team

then drove back to the Wilshire residence. Sergeant Rambo transported Jenkins in his

patrol car back to the residence, and Ms. Viewins drove herself.


      8
         The district court found that Sergeant Harmon “arrived at about the time
Defendant exited his mother’s vehicle at Sergeant Rambo’s instruction.” R. vol. 1 at
102 n.3. But Sergeant Harmon testified that he “was close behind, but [he] wasn’t
right there when [Jenkins] was getting out of the vehicle[.]” R. vol. 2 at 22.
Moreover, Sergeant Harmon testified that Jenkins was already secured in the patrol
car by the time he arrived.
      9
          Ms. Viewins did not testify at the suppression hearing.
                                            7
      When Sergeant Harmon reached the residence, he repeatedly knocked on the

door while announcing that he had a search warrant. Though he heard Jenkins’s aunt

“say something,” she would not open the door. Id. So the search team entered the

residence using Ms. Viewins’s key. Once inside, Sergeant Harmon asked Jenkins’s

aunt to wait on the porch, and he and the rest of the team then swept the residence,

ensuring that no other people were inside the house. During the protective sweep, the

search team saw in plain sight a Maadi 7.62 x 39 rifle. Having cleared the residence,

Sergeant Harmon then went to a police van parked in the street outside, where

Sergeant Rambo had placed Jenkins.

      Special Agent Chad Oubre (the agent from the Bureau of Alcohol, Tobacco,

Firearms, and Explosives) entered the house after the search team’s initial sweep. On

reaching the front porch, he smelled a “very strong” marijuana odor, and the odor

grew stronger as he entered the house. Id. at 42. Special Agent Oubre walked through

the kitchen into a garage, where he saw the Maadi assault rifle and a marijuana blunt.

      Like Sergeant Harmon, Special Agent Oubre then went to the van to interview

Jenkins. Sergeant Harmon and Special Agent Oubre gave Jenkins the Miranda

warning, both orally and in writing, and Jenkins signed a waiver form. During the

interview, Jenkins admitted that he had “purchased the [assault] rifle along with a .44

caliber revolver for $300 sometime in 2017” and had “smoked marijuana every day

since he was 11[.]”10 R. vol. 1 at 10; R. vol. 2 at 45. In addition, Jenkins “allowed


      10
        Technically, there were two interviews. Sergeant Harmon’s audio recorder
malfunctioned during the first interview, so he and Special Agent Oubre re-
                                            8
officers to access his cellular phones, from which additional evidence was

obtained.”11 R. vol. 1 at 98.

       In the meantime, the search team continued searching. It seized ten items of

evidence: (1) a “Taurus .44 magnum revolver,” (2) the “Maadi 7.62 x 39 rifle,” (3)

“Miscellaneous ammunition,” (4) “Miscellaneous shell casings,” (5) “Four items of

dominion and control-documents,” (6) “One rifle magazine and two handgun

magazines,” (7) a “Pill bottle,” (8) “Drug paraphernalia with residue,” (9) “0.6 grams

of powder field testing positive for both cocaine HCI and methamphetamine,” and

(10) a “Marijuana roach.” Id. at 24.

       On March 20, 2018, a grand jury indicted Jenkins on one count: “being an

unlawful user of marijuana, methamphetamine, and cocaine” while knowingly

possessing the Maadi assault rifle and Taurus revolver, in violation of 18 U.S.C.

§ 922(g)(3). Id. at 13–14.

III.   Procedural Background

       Jenkins filed two motions to suppress. In the first, he asserted that, under

Bailey v. United States, 568 U.S. 186 (2013), his detention and resulting confession

were invalid because the police detained him away from the immediate vicinity of his

residence. In his second, he argued that “the Affidavit by Sgt. Harmon to obtain the


interviewed Jenkins. Neither Jenkins nor the government has included this second
recording in the record.
       11
        The record does not show what evidence Sergeant Harmon and Special
Agent Oubre obtained from Jenkins’s cell phones. Without identifying the evidence,
Jenkins moved to suppress it in his first suppression motion.
                                            9
Search Warrant was insufficient, on its face, to establish probable cause for the

issuance of a warrant.” R. vol. 1 at 32. In a single order, the district court denied both

motions.

       Starting with Jenkins’s first motion, the court noted that, under Michigan v.

Summers, 452 U.S. 692, 705 (1981), officers may detain an occupant while executing

a search warrant, even without probable cause or reasonable suspicion. But the court

agreed with Jenkins that, under Bailey, 568 U.S. at 199, such categorical detentions

must occur within the “immediate vicinity of the premises to be searched.” R. vol. 1

at 99 (internal quotation marks omitted). The court found that Jenkins had not been

detained within the immediate vicinity of his residence—Sergeant Rambo seized him

“at least 1.5 miles away[.]” Id. at 100. As a result, the court ruled that the categorical-

detention rule was inapplicable.

       But that did “not end the Court’s inquiry,” because it acknowledged that, even

if the categorical-detention rule did not justify Jenkins’s detention, ordinary Fourth

Amendment principles still might: a suspect can be detained on reasonable suspicion

or arrested on probable cause. Id. (citing Bailey, 568 U.S. at 202). Ultimately, the

court concluded that Jenkins’s stop was justified at its inception under Terry v. Ohio,

392 U.S. 1 (1968), and that the stop was lawfully extended. Id. at 101–03.

       To explain, the court first reasoned that Ms. Viewins’s initial traffic stop was

supported by reasonable suspicion based on Sergeant Harmon’s and Sergeant

Rambo’s observing Ms. Viewins’s traffic violations. Next, the court concluded that,

in addition to Ms. Viewins’s stop, “[a] brief Terry-style stop of Defendant” was

                                            10
reasonable based on two factors: “(i) Defendant’s previous arrest for possession of

drugs and associated paraphernalia and his possession of a handgun at the time and

(ii) the materials recovered from the trash pull, both indicating that Defendant might

be in possession of a firearm.” Id. at 101. That said, the court recognized that because

Jenkins was not temporarily detained, additional justification was needed to extend

the Terry stop.

      Though Jenkins was committing no crime in the car and was not armed, the

court explained that “the Terry stop was reasonably extended based on ‘an

objectively reasonable and articulable suspicion that illegal activity has occurred or is

occurring.’” Id. at 102 (quoting United States v. Cervine, 347 F.3d 865, 871 (10th

Cir. 2003)). For support, the court cited the “pre-existing information available to

Sergeant Harmon, combined with Defendant’s mother’s statement regarding the

possible presence of a firearm at Defendant’s residence[.]” Id. Significantly, the

district court did not comment on a possible timing issue—Sergeant Rambo had

already handcuffed and detained Jenkins in his patrol car before his mother gave her

statement. Acknowledging that the issue presented a “close call,” the court ultimately

concluded that Jenkins’s Terry stop was lawfully extended “through the time it took

for officers to search his residence[.]” Id. at 102–03.

      The court then addressed Jenkins’s second motion to suppress. First, it ruled

that, even if the tip were unreliable, “probable cause would likely still exist for

issuance of the warrant, albeit barely.” Id. at 105. As grounds, the court concluded

that Jenkins and his past criminal activity were tied to the residence on account of the

                                           11
tip, the Oklahoma Police Department and Oklahoma County jail records, and the

vehicle-impound sheet. And the court ruled that evidence of what it considered

additional criminal activity—the Ziploc baggie with methamphetamine residue and

the Styrofoam tray with rifle ammunition—was linked to the residence in view of the

trash pull.

       Finally, the court concluded that Sergeant Harmon’s omissions in the

probable-cause affidavit did not warrant a hearing under Franks v. Delaware, 438
U.S. 154 (1978). It ruled that Sergeant Harmon’s failure to note that records of

Jenkins’s 2005 arrest appeared in only one Oklahoma database rather than two “was,

at most, negligence on the part of Sergeant Harmon.” R. vol. 1 at 109 (citation

omitted). And it reasoned that Sergeant Harmon’s failure to note that the tip

concerned a “firearms offense” was irrelevant. Id. at 110 (“That suspicion existed in

the minds of officers as to other crimes, if true, does not affect this case . . . .”).

       Accordingly, the court denied Jenkins’s motions to suppress. Afterward,

Jenkins signed a conditional plea agreement, reserving his right to appeal the district

court’s suppression order. On January 17, 2017, the court sentenced Jenkins to

twenty-four months’ imprisonment and three years’ supervised release.12 Jenkins now


       12
         The Bureau of Prisons released Jenkins on November 19, 2019. Nonetheless,
because a successful appeal may affect the length of his supervised release and
overturn his conviction, Jenkins’s appeal is not moot. See, e.g., United States v.
Hasan, 686 F.3d 1159, 1162 n.1 (10th Cir. 2012) (concluding that an appeal was not
moot even though the appellant had “finished serving his sentence—including a
period of supervised release”); Prost v. Anderson, 636 F.3d 578, 582 n.3 (10th Cir.
2011) (noting that past convictions can result in sentencing enhancements for future
convictions).
                                             12
appeals the district court’s order, and we exercise appellate jurisdiction under 28

U.S.C. § 1291.

                                     DISCUSSION

I.    Standard of Review

      When a defendant appeals the “denial of a motion to suppress, ‘we review the

district court’s factual findings for clear error and consider the evidence in the light

most favorable to the Government.’” United States v. Edwards, 813 F.3d 953, 959

(10th Cir. 2015) (quoting United States v. Haymond, 672 F.3d 948, 958 (10th Cir.

2012)). We “accord ‘great deference’ to the probable-cause assessment of the state

court judge who issued the warrant.” United States v. Pulliam, 748 F.3d 967, 971

(10th Cir. 2014) (quoting United States v. Biglow, 562 F.3d 1272, 1280–81 (10th Cir.

2009)). “‘[A]fter-the-fact, de novo scrutiny’ of a magistrate’s probable-cause

determination is forbidden.” Biglow, 562 F.3d at 1281 (alteration in original)

(quoting Massachusetts v. Upton, 466 U.S. 727, 733 (1984) (per curiam)); see also

Pulliam, 748 F.3d at 971 (explaining that we defer to the warrant-issuing judge’s

conclusion that probable cause backed the warrant even if probable cause was

borderline). Rather, we “review ‘merely to ensure the Government’s affidavit

provided a “substantial basis” for reaching that conclusion.’” United States v.

Sadlowski, 948 F.3d 1200, 1203 (10th Cir. 2020) (quoting Biglow, 562 F.3d at 1280).

II.   The Search Warrant

      A.     Probable Cause



                                           13
       The Fourth Amendment requires that search warrants be founded on probable

cause: “The right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be violated, and no

Warrants shall issue, but upon probable cause . . . .”13 U.S. Const. amend. IV. To

satisfy the probable-cause standard, police officers must demonstrate that “there is a

fair probability that contraband or evidence of a crime will be found in a particular

place.” United States v. Grubbs, 547 U.S. 90, 95 (2006) (internal quotation marks and

citation omitted). A “fair probability” is not an airtight guarantee; nor is it “proof that

something is more likely true than false.” United States v. Denson, 775 F.3d 1214,

1217 (10th Cir. 2014). Rather, a “fair probability,” if placed on a hierarchy, ranks

somewhere between a naked suspicion and a preponderance of the evidence. Id.

(explaining that probable cause is “more than a ‘bare suspicion’ but less than a

preponderance of the evidence” (quoting United States v. Ludwig, 641 F.3d 1243,

1252 & n.5 (10th Cir. 2011))). This standard is a low bar. Kaley v. United States, 571
U.S. 320, 338 (2014).

       B.     The Search Warrant Was Supported by Probable Cause.

       As discussed, Sergeant Harmon’s affidavit relied on the following evidence:

(1) the confidential informant’s tip, (2) Oklahoma City Police Department and

Oklahoma County jail records that both provided Jenkins’s address, (3) Jenkins’s

vehicle-registration information, (4) Jenkins’s 2005 drug-trafficking case and his


       13
      The Fourth Amendment applies to the States through the Fourteenth
Amendment. Mapp v. Ohio, 367 U.S. 643, 655 (1961).
                                            14
ongoing drug-related prosecution, and (5) the trash-pull evidence, including the

methamphetamine residue, the rifle ammunition, and vehicle-impound sheet. On

appeal, Jenkins asserts that (i) the tip was unreliable and irrelevant, (ii) Sergeant

Harmon’s failure to mention that the 2005 case had been expunged was an intentional

omission, and (iii) the rifle ammunition cannot contribute to probable cause, because

Jenkins was not yet a convicted felon.

      For the sake of argument, we will assume that the tip, Jenkins’s 2005 case, and

the rifle ammunition cannot or do not assist in establishing probable cause. But

because, even without this evidence, the affidavit still provided a “fair probability

that contraband or evidence of a crime [would] be found in [the Wilshire residence],”

Grubbs, 547 U.S. at 95 (internal quotation marks and citation omitted), we agree with

the district court that the warrant was valid, see United States v. Cusumano, 83 F.3d
1247, 1250 (10th Cir. 1996) (en banc) (“In our review, we may disregard allegedly

tainted material in the affidavit and ask whether sufficient facts remain to establish

probable cause.” (citations omitted)).

      To start, Sergeant Harmon confirmed that Jenkins lived at the Wilshire

residence by checking Oklahoma City Police Department, Oklahoma County jail

records, and Jenkins’s vehicle-registration information. In addition, Sergeant Harmon

found a vehicle-impound sheet from Jenkins’s June 2017 arrest in the trash outside of

the residence. And Jenkins himself claims that “[s]urely other records available to the

affiant connected Mr. Jenkins to the address.” Appellant’s Principal Br. 12.



                                            15
      In connection with his criminal history, Jenkins’s residing at the residence is a

relevant factor in our probable-cause calculus. Though “[c]riminal history alone is

not enough to support a finding even of reasonable suspicion, much less probable

cause,” it “can support a finding of reasonable suspicion or probable cause” when

“combined with other factors[.]” United States v. Artez, 389 F.3d 1106, 1114–15

(10th Cir. 2004) (citations omitted). Other circuit courts are in step with Artez,

treating a suspect’s criminal history—particularly past convictions or arrests

analogous to the criminal activity under investigation—as probative to the probable-

cause analysis. E.g., United States v. Green, 897 F.3d 173, 187 (3d Cir. 2018);

United States v. Perkins, 850 F.3d 1109, 1120 (9th Cir. 2017); United States v. Dyer,

580 F.3d 386, 392 (6th Cir. 2009); see also 2 Wayne R. LaFave, Search and Seizure

§ 3.2(d) (5th ed., Oct. 2019 update). In Artez, in concluding that a search warrant for

a residence was based on probable cause, we relied (in part) on evidence that four of

the inhabitants “had prior convictions for narcotics-related offenses” and “one of the

residents had an active arrest warrant for possession of drug paraphernalia.”14 389
F.3d at 1115.

      Here, Sergeant Harmon noted that the State of Oklahoma was currently

prosecuting him on charges from his earlier “possession of 4.3 grams of a substance

filed [sic] testing positive for methamphetamine, 572 pills identified as Alprazolam,

      14
         In addition to challenging his 2005 conviction, Jenkins argues that his 2017
arrest and ongoing prosecution were stale as evidence of his ongoing drug activity
because he was arrested “8 months earlier.” Appellant’s Principal Br. 12. We fail to
see how the pending 2017 case is stale. If courts can rely on past convictions without
deeming them stale, surely the same holds true for ongoing prosecutions.
                                           16
483 pills identified as ecstasy, 0.6 grams of marijuana, and various drug

paraphernalia including a digital scale.” R. vol. 1 at 26. This June 2017 drug-related

conduct was not remote from the February 28, 2018 search warrant. Though this

previous arrest—for which Jenkins was currently being prosecuted—was not enough

by itself to establish probable cause that he had drugs in his home, it certainly

increased the likelihood that drugs would be found there during a search. Compare

United States v. Sanchez, 555 F.3d 910, 914 (10th Cir. 2009) (“[W]e think it merely

common sense that a drug supplier will keep evidence of his crimes at his home.”),

with Artez, 389 F.3d at 1114–15 (noting that criminal history cannot by itself

establish probable cause but reasoning that the residents’ drug-related criminal

history increased the possibility “that drugs or related contraband was likely to be

found at that location”).

      But what made such an outcome even more likely was that Sergeant Harmon

found a small baggie containing methamphetamine residue in the trash outside of the

Wilshire residence. In United States v. Colonna, 360 F.3d 1169, 1173, 1175 (10th

Cir. 2004), overruled on other grounds by United States v. Little, 829 F.3d 1177

(10th Cir. 2016), the defendant argued that evidence a deputy found during a single

trash pull—“two burnt roach ends of suspected marijuana cigarettes, a ‘twist’ torn

from the corner of a plastic baggie, a plastic baggie with a corner torn from it, and an

empty container of Zig Zag cigarette papers”—showed “only personal use of

marijuana by someone in the residence[.]” He asserted “that personal use alone does

not justify the search of a home.” Id. at 1175. Rejecting that argument, we concluded

                                           17
that the evidence showed that someone in the residence was using drugs, an act that

in turn supported “a ‘fair probability that contraband or evidence of a crime will be

found in a particular place.’” Id. (quoting Illinois v. Gates, 462 U.S. 213, 238

(1983)); see also id. at 1174 (noting that probable cause existed without other

statements in the deputy’s affidavit because “the assertions concerning the evidence

obtained from the trash [pull] support[ed] probable cause”). If an amount of

marijuana consistent with “only personal use” was sufficient for a search warrant in

Colonna, the methamphetamine residue in this case, along with Jenkins’s ongoing

prosecution for drug crimes, was more than enough.

      Out-of-circuit authority also supports this conclusion. In United States v.

Briscoe, 317 F.3d 906, 907–08 (8th Cir. 2003), the Eighth Circuit addressed whether,

standing alone, “forty marijuana seeds and twenty-five marijuana stems” that officers

found during a single trash pull supported probable cause for a search warrant. The

Eight Circuit held that “the marijuana seeds and stems in Briscoe’s garbage were

sufficient stand-alone evidence to establish probable cause,” reasoning that “the

presence of discarded marijuana stems and seeds reasonably suggest that ongoing

marijuana consumption or trafficking is occurring within the premises[.]” Id. at 908.

Likewise, in this case the presence of methamphetamine residue in the trash reflected

ongoing methamphetamine use by someone in the Wilshire residence.

      On the other hand, some recent cases have reasoned that more than a single

trash pull is needed to support probable cause, particularly when the trash pull



                                           18
uncovers a small quantity of drugs.15 For instance, in United States v. Abernathy, 843
F.3d 243, 248 (6th Cir. 2016), the probable-cause affidavit omitted the defendant’s

criminal history, even though the “Defendant had a lengthy history of drug and

weapons charges[.]” Unable to rely on this “critical missing ingredient,” the court

ruled that, standing alone, a single trash pull that uncovered evidence of marijuana

use was insufficient to support probable cause for a search warrant. Id. at 255–57

(emphasis added) (citation omitted).

      But Abernathy’s critical ingredient is present and potent here: Sergeant

Harmon’s affidavit underscored that the State of Oklahoma was currently prosecuting

Jenkins for serious drug-related crimes. Mixed together, Jenkins’s ongoing drug

prosecution augmented the probable-cause value of the methamphetamine residue.16

Remaining mindful that we must defer to the issuing-judge’s probable-cause

conclusion “even in a ‘doubtful or marginal case,’” Pulliam, 748 F.3d at 971 (citation


      15
        See, e.g., United States v. Lyles, 910 F.3d 787, 791–92, 793–94 (4th Cir.
2018); United States v. Leonard, 884 F.3d 730, 734–35 (7th Cir. 2018); United States
v. Abernathy, 843 F.3d 243, 255–57 (6th Cir. 2016).
      16
          Jenkins also argues that, “[a]ssuming weekly garbage collection,” the trash-
pull evidence was stale because it may have been sitting outside the residence for as
long as seven days before the February 27 trash pull. See Appellant’s Principal Br.
11. But whenever the methamphetamine residue was placed in the trash, the fact
remains that Sergeant Harmon found it outside of the residence on February 27. See
United States v. Le, 173 F.3d 1258, 1261, 1266–67 (10th Cir. 1999) (judging whether
methamphetamine found during a trash pull was stale based on when officers found
it, not based on some hypothetical date when it might have been placed in the trash).
When he applied for and received a search warrant the next day, the February 27
evidence was far from stale. See United States v. Thurmond, 782 F.3d 1042, 1046
(8th Cir. 2015) (“Seeking the warrant [two days after] the initial trash pull did
nothing to lessen the probable cause determination.” (citation omitted)).
                                          19
omitted), we hold that Jenkins’s ongoing drug-related prosecution and the trash-pull

evidence, when combined together, supplied probable cause to believe that evidence

of drug use or drug possession would be found at the Wilshire residence.

III.   Jenkins’s Traffic Detention and Confession

       Next, we address Jenkins’s argument that Sergeant Rambo unlawfully detained

him by handcuffing him and transporting him back to the Wilshire residence after the

roadside stop. We have serious concerns about the district court’s ruling on this

issue—Jenkins’s pat down had showed that he was unarmed, Ms. Viewins did not tell

Sergeant Harmon about the firearm in Jenkins’s room until after Sergeant Rambo had

handcuffed and detained Jenkins, and by handcuffing Jenkins and transporting him to

the residence for interrogation, Sergeant Rambo arguably exceeded the scope of a

permissible Terry stop. See Dunaway v. New York, 442 U.S. 200, 212, 216 (1979)

(concluding that the defendant’s detention was an arrest, not a Terry stop, when “he

was taken from a neighbor’s home to a police car, transported to a police station, and

placed in an interrogation room”).

       But Jenkins briefs none of these issues. Instead, he quotes Summers for three

points. See 452 U.S. at 702–03. First, he states that “minimizing the risk of harm to

the officers” while they executed the search warrant was not at issue, because Jenkins

had left the Wilshire residence and the officers knew where he was going.

Appellant’s Principal Br. 15 (internal quotation marks omitted). Second, he asserts

that “the efficiency of the search being ‘facilitated if the occupants of the premises

are present,’ was not a factor,” because Ms. Viewins had given Sergeant Harmon the

                                           20
key to the residence and Jenkins had already been detained. Id. at 15–16. Third, he

claims that “‘the legitimate law enforcement interest in preventing flight in the event

that incriminating evidence is found[]’ was non-existent,” because Jenkins and Ms.

Viewins would have been unaware of the search warrant had Sergeant Rambo not

stopped them. Id. at 16.

      The Court in Summers relied on these three concerns to justify the categorical-

detention rule. See Bailey, 568 U.S. at 194 (“In Summers, the Court recognized three

important law enforcement interests that, taken together, justify the detention of an

occupant who is on the premises during the execution of a search warrant: officer

safety, facilitating the completion of the search, and preventing flight.” (citation

omitted)). So Jenkins has confined his argument on appeal to explaining why a

Summers categorical detention was unjustified.

      But the district court agreed with him on that point, ruling that a Summers-type

detention was inappropriate because Jenkins had been detained far away from his

home. R. vol. 1 at 100 (“Here, the Court agrees with Defendant that, per Bailey, a

Summers-allowed detention made incident to the search of his residence does not

authorize Defendant’s seizure at least 1.5 miles away—a distance farther than that

disallowed in Bailey.” (citation omitted)). Even so, the court concluded that the stop

and continued detention were reasonable under Terry principles. Jenkins’s briefing

provides only one sentence in response to that key ruling: “Mr. Jenkins respectfully

disagrees.” Appellant’s Principal Br. 15. Yet his briefing casts no light on why he

disagrees. Indeed, in the Summary of the Argument section of his brief, Jenkins

                                           21
frames his appellate challenge this way: “Mr. Jenkins’ detention away from his

residence and returning him to the residence violated Bailey.” Id. at 8. But that

establishes nothing—the district court said as much by ruling that Bailey

“disallowed” a categorical detention because he had been detained “at least 1.5 miles

away” from his home. With everyone in agreement on that point, the issue on appeal

is whether Jenkins’s extended detention violated Terry, a topic Jenkins never tackles.

      In view of this briefing problem, the government argues that Jenkins has

waived his appellate challenge on this issue. See, e.g., Burke v. Regalado, 935 F.3d
960, 1014 (10th Cir. 2019) (“‘Cursory statements, without supporting analysis and

case law’ are inadequate to preserve an issue.” (citation omitted)); United States v.

Walker, 918 F.3d 1134, 1152 (10th Cir. 2019) (deeming the government-appellant’s

argument waived when its “briefing demonstrate[d] a lack of meaningful interaction

with the district court’s . . . analysis”); Adler v. Wal–Mart Stores, Inc., 144 F.3d 664,

679 (10th Cir. 1998) (“Arguments inadequately briefed in the opening brief are

waived . . . .” (citations omitted)). We agree. Even liberally construed, Jenkins’s

entire appellate argument focuses solely on why the district court correctly ruled that

a Summers detention was inappropriate, not why the district court incorrectly ruled

that Jenkins’s extended detention was valid under Terry.17 At this point, the only way


      17
         That Jenkins’s arguments relate to only Summers and not Terry is clear by
how he sums up his brief: ‘“The Summers exception is appropriately predicated only
on law enforcement’s interest in carrying out the search unimpeded by violence or
other disruptions.’ (Summers, Scalia, J., concurring)).” Appellant’s Principal Br. 16.
But, as discussed, whether a Summers categorical detention was justified is not at
issue—the district court did not apply the Summers exception. We also note that
                                           22
we could consider a challenge to the district court’s Terry analysis would be by

divining our own challenge. But “[i]t is not our role to sift through the record to find

evidence not cited by the parties to support arguments they have not made.” Cordova

v. Aragon, 569 F.3d 1183, 1191 (10th Cir. 2009) (citation omitted).

      Moreover, we have explained that “[w]hen an appellee advances an alternative

ground” to affirm, and the appellant fails to reply to the appellee’s argument, the

appellant “waives, as a practical matter anyway, any objections not obvious to the

court to specific points urged by the appellee.” Hasan v. AIG Prop. Cas. Co., 935
F.3d 1092, 1099 (10th Cir. 2019) (internal quotation marks and citations omitted);

see also Eaton v. Pacheco, 931 F.3d 1009, 1031 (10th Cir. 2019) (“Notably, Eaton

doesn’t respond to the state’s mootness argument in his reply brief. Accordingly, we

treat any non-obvious responses he could have made as waived and assume the

state’s mootness analysis is correct.” (citing Hardy v. City Optical Inc., 39 F.3d 765,

771 (7th Cir. 1994))), cert. denied, No. 19-7810, 2020 WL 2515699 (U.S. May 18,

2020). Here, on top of its waiver argument—which is itself an alternative ground for

a non-merits affirmance—the government provides a thorough analysis about how,

“even if this Court were to find that Mr. Jenkins was illegally detained,” we should

affirm on an alternative ground: the attenuation doctrine. Appellee’s Br. 32–37; see

also Brown v. Illinois, 422 U.S. 590, 603–04 (1975).




Justice Scalia authored this concurrence in the Bailey decision, not Summers. See
Bailey, 568 U.S. at 203–06 (Scalia, J., concurring).
                                           23
      In his briefing, Jenkins’s sole discussion about the attenuation doctrine is to

acknowledge that the district court did not reach the attenuation issue. He provides no

argument against its application—indeed, he does not even cite Brown. And, as

mentioned, Jenkins chose not to file a reply brief. Thus, Jenkins has waived any non-

obvious responses to the government’s attenuation analysis, and we see no obvious

flaws in the government’s reasoning. Likewise, we see no obvious rejoinders to or

errors in the government’s waiver analysis. Hence Jenkins’s waiver is twofold—his

brief does not challenge the district court’s Terry ruling, and he did not reply to the

government’s alternative grounds for upholding the district court’s ruling.

                                    CONCLUSION

      We affirm the district court’s dismissal of Jenkins’s motions to suppress.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           24